Citation Nr: 9922476	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of fracture, left patella, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased original disability rating 
for service-connected degenerative joint disease, left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a claim by the veteran seeking 
entitlement to a disability rating in excess of 20 percent 
for his service-connected left knee disability.

This case was originally before the Board in April 1998, at 
which time it remanded the case back to the RO for further 
development and review.  That being completed, this case is 
now back before the Board and ready for appellate review.

The Board notes that the RO, in an October 1998 decision, 
granted the veteran an increased disability rating, to 30 
percent, for his service-connected residuals of fracture, 
left patella.  In addition, it granted entitlement to service 
connection for degenerative joint disease, left knee, and 
assigned a separate and distinct 10 percent disability rating 
for that disorder.  Because the latter issue involves the 
evaluation of the veteran's overall left knee disability, it 
is continued on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence most recently shows the veteran's 
residuals of fracture, left patella, manifested by medial 
instability, quadriceps atrophy, abnormal movement, weakness, 
exquisite pain on palpation, chondrocalcinosis, severe 
degenerative joint disease and complaints of occasional 
swelling.

3.  Functional impairment of the left knee consists of pain 
on motion with difficulty squatting and walking.  

4.  The veteran is separately service-connected for 
degenerative joint disease of the left knee.  He is assigned 
a separate and distinct disability rating based on limitation 
of range of motion and pain on motion of the left knee.  
Range of motion of the left knee was recently shown to be 5 
to 87 degrees and, at another time, 0 to 80 degrees.

5.  Ankylosis of the knee, extension limited to 30 degrees, 
or nonunion of the tibia and fibula is not currently shown by 
the medical evidence of record.  The veteran's right knee is 
not amputated, nor does the nature of his disability closely 
resemble an amputation.

6.  Neither an exceptional nor unusual disability picture has 
been demonstrated so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected residuals of fracture, left 
patella, have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. §  4.71(a), Diagnostic Codes (DCs) 5164, 
5256-5263  (1998).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected degenerative joint disease, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §§ 4.14, 4.71a,  Diagnostic Codes 
(DCs) 5003, 5010, 5260, 5261  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection for disability classified as "residuals 
of fracture of left knee" was granted by the Chicago, 
Illinois, RO, in a rating decision dated July 1962.  A 
noncompensable disability rating was assigned at that time 
pursuant to Diagnostic Code (DC) 5257 of the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998) (Rating 
Schedule).  Subsequently, in November 1962, that RO rendered 
another decision, granting the veteran a 20 percent rating 
for his left knee disorder.  The current claim arises from an 
August 1995 Statement in Support of Claim (VA Form 21-4138), 
submitted by the veteran, in which he alleged that his 
service-connected left knee disability had worsened since it 
was last rated.  In the claim, the veteran indicated 
treatment of his left knee by VA medical professionals.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left knee 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a recent VA examination of his left 
knee.  In addition, the RO obtained the veteran's service 
medical records and numerous private and VA medical records.  
It also provided the veteran with a personal hearing.  The 
veteran has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran injured his 
left knee during active duty.  A May 1960 service outpatient 
record shows that he had complaints of left knee pain.  
Records indicate that he had fallen from a pile of lumbar, 
striking his left knee on a concrete surface.  X-rays 
revealed a fracture of the inferior aspect of his patella.  
The veteran's left knee was placed in a walking cylinder cast 
and he was placed on temporary physical profile.  He 
underwent physical therapy.  A June 1960 service outpatient 
record shows that he re-injured the left knee, apparently 
playing basketball.  He was seen with edema and tenderness of 
the left knee.  In August 1960, he was noted to have weakness 
in the knee.  In January 1961, he was noted to have 
discomfort with full knee bends and crepitus with full 
flexion.  Impression was possible chondromalacia of the 
patella.  X-rays revealed a healed fracture of the patella 
with considerable displacement of one of the fragments and 
considerable distortion of the upper margins of the patella.  
An April 1961 record shows that the veteran had quadriceps 
atrophy and a palpable mass at the superior pole of the 
patella.  The veteran was hospitalized from April 1961 to 
June 1961.  Physical examination at that time revealed 
moderate atrophy of the left quadriceps and crepitation of 
the left knee, with full range of motion.  There was a hard 
mass at the superior pole of the patella.  His left knee was 
operated on in May 1961, an excision of myositis ossificans 
was performed.  The veteran's July 1961 separation medical 
report reflects only that he had a scar on the left knee.

A June 1962 VA examination report indicates that the veteran 
complained of soreness and swelling of the left knee.  
Physical examination revealed moderate atrophy in the vastus 
medialis muscle.  There was no noted deformity.  Range of 
motion of the left knee was 0 to 130 degrees, while the right 
knee had motion from 0 to 150 degrees.

An August 1962 private physician's letter reflects that the 
left knee was sore, weak, and with pain and numbness.  The 
veteran could not kneel and lacked 45 degrees of flexion.  
There was slight instability of the lateral collateral 
ligament.  There was crepitus of the left knee, 1/2 inch 
atrophy of the left thigh, and some swelling.  Conclusion was 
that the veteran had marked permanent disability of the left 
knee.

A November 1962 VA examination report indicates that the 
veteran favored his left leg while walking.  He undressed 
with some difficulty.  There was some depression in the area 
above the patella.  He had weakness in the left knee and 
could not fully squat.  There was atrophy of the left mid 
thigh.  There was 20 degrees loss of complete flexion of the 
left knee.  There was some medial, but no cruciate, 
instability.  There was some tenderness and irregularity of 
the left patella.

A February 1968 VA examination report indicates that the 
veteran had complaints of pain, soreness, and grinding of the 
left knee.  There was no noted limp.  There was some 
limitation of flexion and weakness.  There was considerable 
crepitation and tenderness of the knee and moderate atrophy 
of the thigh, as well as some swelling.

A January 1988 VA examination report also indicates the 
objective presence of tenderness, swelling, and crepitus of 
the left knee.  It indicates that there was no left leg 
atrophy, nor limp favoring the left side.  Range of motion 
was 0 to 130 degrees.  The veteran had difficulty squatting.  
There was good stability of the knee.

VA outpatient records, dated in the mid-1990's, show 
intermittent complaints of and treatment for left knee pain, 
effusion, atrophy, and weakness.  A December 1994 X-ray 
report reveals a deformed and fragmented patella and a large 
effusion in the suprapatellar bursa.  An August 1995 
outpatient record indicates that X-rays revealed severe 
degenerative joint disease of the left patellofemoral joint.

An April 1996 VA examination report indicates, as medical 
history, that the veteran could not stand for more than 2 or 
3 hours and had instability of the left knee.  He reported 
intermittent use of crutches.  Objective findings indicated 
no swelling, but a strong history of swelling on excessive 
use.  There was lateral instability of the left knee.  Range 
of motion was 0 to 110 degrees.  X-rays revealed slight 
narrowing of the joint space at the medial compartment and 
mild degenerative changes in the left femoropatellar joint.  
Diagnosis was old postoperative arthrotomy of the left knee 
with open reduction and internal fixation of the left patella 
and removal of cartilage with residual pain and traumatic 
arthritis.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in November 1996.  During the 
hearing, he stated that he used crutches to walk and that, 
otherwise, he would fall.  He indicated that he experienced 
chronic pain in the left knee and occasional swelling.  He 
stated that he never wore a knee brace.

A January 1997 private examination report from John H. Lary, 
Jr., M.D., indicates objective findings of swelling of the 
left knee and the use of crutches.  The diagnosis was "left 
knee traumatic arthropathy."  It was opined that the 
veteran's ability to stand, walk, carry, climb, reach, squat, 
and sit was impaired due to his left knee, chronic back, and 
neck disabilities.

A July 1997 Social Security Administration (SSA) disability 
determination indicates that the veteran was not disabled for 
SSA benefits purposes.

A March 1998 SSA disability determination indicates that the 
veteran was disabled for SSA benefits purposes.

An August 1998 private physical therapy record indicates that 
the veteran had severe pain in the left knee.  He used 
crutches.  Range of motion of the left knee was 5 to 87 
degrees.  Strength was 2+/5.

The most recent medical evidence is an August 1998 VA 
examination report.  It shows that the veteran was in a 
wheelchair.  The veteran answered affirmative to having pain, 
weakness, stiffness, swelling, heat and redness, instability 
or giving way, "locking," fatigability, and lack of 
endurance.  He took no medications.  The veteran reported 
using crutches all of the time.  He denied any dislocation or 
recurrent subluxation.  On physical examination, the left 
knee had range of motion of 0 to 80 degrees; there was pain 
on motion, but motion stopped when pain began.  There was 
objective evidence of instability, weakness, tenderness, and 
abnormal movement, but no edema, effusion, redness, or heat.  
The knee was exquisitely tender, as the veteran jumped back 
and moaned with pain when the knee was touched.  The veteran 
used crutches and bore no weight of the left lower extremity.  
X-rays confirmed chondrocalcinosis of the cartilage of the 
left knee.  Diagnosis was marked degenerative joint disease 
with partial meniscectomy and loss of function due to pain.  
The examiner remarked that "this man is in dire 
circumstances."

III.  Analysis

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 30 percent for his service-
connected residuals of fracture, left patella.  Also before 
the Board is the issue of whether a rating in excess of 10 
percent is warranted for degenerative joint disease, left 
knee.

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

Disabilities involving the knee and leg are rated under DCs 
5256 through 5263 of the Rating Schedule.  Currently, the 
veteran's residuals of fracture of the left knee is rated 
under DC 5257, indicating that it involves "other" 
impairment of the knee with lateral instability.  38 C.F.R. 
§§  4.27, 4.71a, DC 5257  (1998).  When determining whether 
or not a veteran is entitled to an increased disability 
rating, the Board considers all pertinent diagnostic codes in 
the Rating Schedule.  It is noteworthy that, since the 
veteran has a separate and distinct disability rating for 
degenerative joint disease, based on limitation of motion and 
pain on motion, those manifestations are not to be considered 
in evaluating the rating for his residuals of a fractured 
patella.  38 C.F.R. § 4.14  (1998); see also Esteban v. 
Brown, 6 Vet. App. 259, 261  (1994) (a separate rating may be 
granted for a "distinct and separate" disability; that is, 
"when none of the symptomatology ... is duplicative ... or 
overlapping."); Brady v. Brown, 4 Vet. App. 203, 206  (1993)  
("compensating a claimant twice (or more) for the same 
symptomatology...would overcompensate the claimant."); see 
also Fanning v. Brown, 4 Vet. App. 225  (1993).

In this case, the medical evidence shows that the veteran has 
a very serious left knee disability.  The recent medical 
evidence reflects that he ordinarily ambulates with crutches 
and, during his most recent VA examination, was in a 
wheelchair.  It indicates that he has medial instability and 
moderate left thigh atrophy.  Some abnormal movement was also 
noted.  However, examination was most recently negative for 
edema, effusion, redness, or heat.  The veteran denied 
dislocations or subluxation.  The veteran bore no weight on 
his left lower extremity.  Most recently, it was remarked 
that he was in "dire circumstances."  Functionally, see 
DeLuca v. Brown, supra, the veteran shows exquisite pain in 
his knee when touched, as well as weakness.  Walking is 
difficult and even a partial squat is difficult.

From the above evidence, the Board finds that the veteran is 
entitled to the maximum schedular rating for his left knee 
disability, based on the diagnostic code in the Rating 
Schedule that most closely approximates his disability.  
Currently, the veteran is rated under DC 5257.  That DC 
authorizes a maximum 30 percent rating for "other" knee 
impairments involving instability and subluxation.  Since the 
veteran currently has instability of the knee, rating under 
that DC is appropriate.  However, since he is already in 
receipt of the maximum 30 percent rating under that DC, an 
increased disability rating is not authorized.  38 C.F.R. 
§ 4.71a, DC 5257  (1998).

The Rating Schedule provides for a disability rating in 
excess of 30 percent in several other instances.  
Specifically, such a rating is authorized for unfavorable 
ankylosis of the knee (DC 5256), limitation of leg extension 
to 30 degrees (DC 5261), and nonunion of the tibia and fibula 
(DC 5262).  Id.  However, in this case, none of the evidence 
of record indicates that the veteran has ankylosis of the 
left knee or nonunion of the tibia or fibula.  In addition, 
his left knee extension has consistently been reported as 
full, or 0 degrees, and most recently as limited to 5 
degrees.  No medical evidence shows extension limited to 30 
degrees.  Therefore, a rating in excess of 30 percent is not 
warranted under these provisions of the Rating Schedule.

The veteran's accredited representative has argued that the 
veteran's disability should be rated under DC 5164 for 
amputation of the left knee.  38 C.F.R. § 4.71a, DC 5164  
(1998).  The representative contends that, essentially, there 
is a total loss of use of the left leg and, thus, "the 
veteran would be equally well served with amputation above 
the knee."  In regard to this original argument, the Board 
first notes that the veteran has not put forth this same 
argument.  In fact, the Board notes that the veteran, during 
his November 1996 personal hearing, testified that his 
treating physician recommended exploratory surgery on his 
left knee, which the veteran declined.  That being the case, 
the Board finds it highly improbable that the veteran would 
"be equally well served" by an above-the-knee amputation.  
While the veteran clearly has severe limitation of function 
of his left knee, an amputation would permanently remove all 
function.  In any event, for rating purposes, the veteran 
does not have an amputated left leg, so rating him based on 
that type of disability is not authorized.  38 C.F.R. § 4.20  
(1998)  (an unlisted disability may be rated under "a 
closely related disease or injury," but not under a 
condition "not fully supported by clinical and laboratory 
findings.); 38 C.F.R. § 4.27  (1998).

In sum, after review of the entire record, including the more 
recent medical evidence, the Board concludes that a schedular 
rating in excess of 30 percent is not currently warranted for 
the veteran's service-connected residuals of a fractured 
patella.  The Board finds no DC under the Rating Schedule, 
coupled with functional impairment, that would entitled the 
veteran to a higher rating.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b) (West 1991).

In regard to the veteran's service-connected degenerative 
joint disease of the left knee, the Board finds that his 
current 10 percent rating is appropriate.  As stated above, 
the veteran was granted a separate and distinct disability 
evaluation for degenerative joint disease, based on traumatic 
arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010  (1998).  DC 
5010 states that traumatic arthritis is to be rated based on 
limitation of motion of the specific joint involved.  If 
limitation of motion of the joint is noncompensable, then a 
10 percent rating is allowed for each major joint or group of 
minor joints involved.  The limitation of motion must be 
objectively confirmed by swelling, pain on motion, and other 
manifestations.  In the absence of limitation of motion, a 10 
percent rating is authorized for X-ray evidence of 
involvement of 2 or more major joints of 2 or more minor 
joint groups.  A 20 percent rating is warranted for such 
involvement, if accompanied by occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003, 5010  (1998).  In 
this case, the veteran has service-connected arthritis 
involving 1 major joint, his left knee.  That joint has 
limitation of range of motion.  Most recently, and most 
notably, that range of motion was 5 to 87 degrees and, on 
another occasion, 0 to 80 degrees.  This degree of limitation 
would be rated as noncompensable under the applicable DCs.  
See 38 C.F.R. § 4.71a, DC 5260, 5261  (1998).  Therefore, the 
veteran is entitled to a 10 percent disability rating for his 
left knee degenerative joint disease.

It is noteworthy that the veteran has repeatedly argued that 
his left knee disorder adversely affects his ability to 
obtain and maintain employment.  As a result, the RO, in its 
February 1999 Supplemental Statement of the Case, considered 
whether or not referral for an extraschedular rating was 
warranted, determining that it was not.  The law provides 
that:

the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1998).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In this case, the Board fully 
acknowledges that the veteran has a very severe left knee 
disorder.  His disorder no doubt has seriously and adversely 
affected his ability to perform certain types of work, 
especially manual labor.  However, the veteran has been 
awarded a total 40 percent schedular rating for his left knee 
disability, based on the predicted loss of employment income.  
38 U.S.C. § 1155  (1999); 38 C.F.R. §§ 3.321(b), 4.1  (1998).  
In order to warrant referral for an extraschedular rating, 
his left knee disability must present "an exceptional or 
unusual disability picture," with such factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render "impractical" the 
application of the regular schedular standards.  Id.  Here, 
the Board finds no frequent periods of hospitalization.  It 
finds that the veteran's disability significantly affects his 
ability to do many types of work, but that the standard of 
"marked interference" with employment in general is not 
met.  The Board recognizes that the SSA has determined that 
the veteran is disabled and unable to work.  However, that 
assessment was based on all of the veteran's disabilities, 
not just his left knee.  That report indicates that he also 
has a very severe low back disorder, depression, and a right 
hand disorder.  Overall, the Board concludes that the 
veteran's left knee disability is very severe, but is not 
such an unusual or exceptional disability that the Rating 
Schedule is impracticable for rating it.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the above, the Board finds that the evidence is 
not evenly balanced and the criteria for a rating in excess 
of 10 percent for degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § DC 5010 (1998).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of fracture, left patella, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease, left knee, 
is denied.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

